Citation Nr: 0731968	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
trichophytosis of the feet with generalized ichthyosis prior 
to August 30, 2002.  

2.  Entitlement to an evaluation in excess of 60 percent for 
trichophytosis of the feet with generalized ichthyosis on and 
after August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active military duty from July 1943 to 
November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board remanded the case in 
November 2000, July 2002 and June 2003.  In July 2004, the 
Board denied the claims.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in an October 2006 decision 
the Court vacated the Board's July 2004 decision.  
Thereafter, in February 2007, the Board remanded the case for 
further action in accordance with the Court's order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the February 2007 remand, the appellant has 
raised a claim that a January 1946 rating decision was 
clearly and unmistakably erroneous in failing to grant 
service connection and a compensable rating for ichthyosis.  
While that issue was not and is not currently developed or 
certified for appellate review, because ichthyosis is a skin 
disorder, the question what rating should be assigned 
following any finding of clear and unmistakable error is 
inextricably intertwined with the ratings which must be 
assigned for the already service connected trichophytosis.  
Therefore, as noted in paragraph 5 of the February 2007 
remand, the RO must first adjudicate this claim before the 
Board may address the issues listed on the title page of this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED for the following action:

The RO must adjudicate whether the 
January 1946 rating decision was clearly 
and unmistakably erroneous in failing to 
grant service connection and a 
compensable rating for ichthyosis.  If 
the benefit sought on appeal is denied, 
the RO must notify the veteran and his 
representative and inform the laws and 
regulations governing any right to 
appeal.  The veteran is hereby notified 
that the Board may only address this 
issue if he perfects a timely appeal in 
accordance with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

